DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claims 16-20, at line 2: wherein the external resonator type semiconductor laser light source is 20provided with:
a wavelength selection element that is arranged in a position farther than the wavelength conversion element as seen from the semiconductor device, forms an external resonator of the basic light together with the semiconductor device, and transmits conversion light obtained by converting a wavelength of the basic light by the wavelength conversion element to guide to the first light emission region, and 25 a reflecting member which reflects the conversion light emitted from the 35Your Ref: 008100-000053 Our Ref: F-P19439UD(US) wavelength conversion element in a direction of the semiconductor device and guides to the second light emission region.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to TAKEDA (Pub No. 20080151949) disclose the EXTERNAL-CAVITY LASER LIGHT SOURCE APPARATUS AND LASER LIGHT EMISSION MODULE. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an external resonator type semiconductor laser light source that includes a wavelength conversion element and emits light having a wavelength converted by the 5wavelength conversion element from a first light emission region and a second light emission region different from the first light emission region; a first optical waveguide and a second optical waveguide that each include an incident surface having a circular shape and emit light from light emission surfaces to a same irradiation surface;  10a first condensing optical system that condenses a plurality of first light rays emitted from the first light emission region on the incident surface of the first optical waveguide; and a second condensing optical system that condenses a plurality of second light rays emitted from the second light emission region on the incident surface of the second 15optical waveguide”.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828